Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pub. 2003/0018676 – related to a multi-function floating point arithmetic pipeline optimized for executing matrix transformations, such as required by three-dimensional (3D) information processing.
US Pat. 6,675,187 – Related to a pipelined linear array of processor elements (PEs) for performing matrix computations in an efficient manner. The linear array generally includes a head PE and a set of regular PEs, the head PE being a functional superset of the regular PE, with interconnections between nearest neighbor PEs in the array and a feedback path from a non-neighbor regular PE back to the head PE. Each PE includes arithmetic circuitry for performing multiply, combine and accumulate operations, and a register file for storing inputs and outputs of the arithmetic circuitry. The head PE further includes a non-linear function generator. Each PE is pipelined such that the latency for an arithmetic operation to complete is a multiple of the period with which new operations can be initiated. A Very Large Instruction Word (VLIW) program or other type of program may be used to control the array. The array is particularly efficient at performing complex matrix operations, such as, e.g., the solution of a set of linear equations, matrix inversion, matrix-matrix multiplication, and computation of covariance and cross correlation.

US Pub 2012/0259906 – Related to an arithmetic circuit that calculates a correction value for a value that is obtained by an add-subtract operation of two values and that is expressed in a predetermined fixed precision.

The prior art of record does not teach or suggest at least “an aggregating calculator generating output data by performing an addition operation on a result of the calculation of the first calculation unit calculator and a result of the calculation of the second calculator, wherein the calculator includes: a data shifter performing bit-shifting of input data by a set bit shift amount toward less significant bit positions, and performing reduction of a bit width of the input data by an amount of the bit-shifting; a multiplier multiplying together pieces of output data from the data shifter; a cumulative adder cumulatively adding up output data from the multiplier; and an inverse data shifter performing bit-shifting of output data from the cumulative adder toward more significant bit positions to compensate the amount of the bit-shifting toward the less significant bit positions performed by the data shifter, and increasing a bit width thereof by the amount of the bit-shifting toward the more significant bit positions” as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182